Citation Nr: 0304518	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  99-12 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for kidney 
stones, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Renee D. McCray, Associate Counsel


INTRODUCTION

Procedural history

The veteran had active service from January 1982 to June 
1984.

The veteran was granted service connection for kidney stones 
in a January 1999 rating decision.  A 30 percent disability 
rating was assigned at that time and has been in effect 
since.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  The veteran expressed his 
disagreement with the assigned disability rating and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 1999. 

In November 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) in October 2002 which continued the 30 percent 
rating.  

Other issue

In November 2000, in addition to remanding the issue of the 
veteran's entitlement to an increased disability rating for 
kidney stones, the Board granted his claim of entitlement to 
a disability rating in excess of 20 percent for lumbosacral 
strain.  A 40 percent rating, the maximum allowed under the 
schedular criteria, was assigned.  That issue has accordingly 
been resolved and will be addressed no further herein.



FINDINGS OF FACT

1.  According to the competent medical evidence of record, 
the veteran's service-connected kidney disability is 
manifested primarily by subjective complaints of urinary 
incontinence, increased urinary frequency and urgency and 
incomplete drainage, but absent evidence of pathology 
indicative of renal or voiding dysfunction and without 
evidence of albuminuria or uremia suggestive of anorexia, 
weakness or lethargy related to renal dysfunction. 

2.  The evidence in this case does not show an exceptional or 
unusual disability picture with respect to the service-
connected disability under consideration, so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's kidney stones have not been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7508, 7509 (2002).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected kidney stones.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.


Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied.  The veteran was notified of the 
pertinent law and regulations, and of the types of evidence 
that could be submitted by him in support of his claims, by 
the RO's May 1999 statement of the case, the Board's November 
2002 remand and the RO's letters dated November 1997, July 
2001 and March 2002, which set forth in detail the evidence 
still needed to substantiate his claim.  Crucially, in the 
October 2002 supplemental statement of the case and a 
December 2002 letter, the RO specifically notified the 
veteran of the evidence he was expected to obtain and which 
evidence VA would obtain.  The RO also outlined the evidence 
needed to support the veteran's claim.   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service records in his July 1994 claim.  The RO obtained 
those records, as well as VA and private examination, 
hospital and outpatient treatment reports.  In addition, the 
veteran was afforded VA examinations in October 1997 and May 
2002 to determine the nature and severity of his kidney 
stones.  

Of particular importance, as noted in the Introduction, the 
Board remanded this issue in November 2000 so that additional 
evidentiary development could be accomplished.  In 
particular, the veteran was to be provided a VA examination
to evaluate the severity of his service-connected kidney 
stones.  This was done.  A report of the May 2002 VA 
examination is of record and will be discussed in the Board's 
decision below.  The Board has reviewed the record and 
concludes that all of its remand instructions have been 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [compliance with remand instructions is neither 
optional nor discretionary; where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested 
and was granted a personal hearing before a hearing officer 
in August 1999.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2001).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2001).

Specific schedular criteria

The veteran is currently assigned a 30 percent rating under 
38 C.F.R. § 4.115b, Diagnostic Code 7508 (2001) 
[nephrolithiasis].  Under that diagnostic code, unless there 
is evidence of recurrent stone formation requiring diet 
therapy or drug therapy or invasive or non-invasive 
procedures more than two times per year, rating is by analogy 
to Diagnostic Code 7509 (2001) [hydronephrosis].  

Under Diagnostic Code 7509, a 10 percent evaluation is 
available for manifestations reflecting only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent evaluation is available for frequent 
attacks of colic, requiring catheter drainage.  A 30 percent 
evaluation is available for frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired.  Severe 
manifestations are rated as renal dysfunctions under 
§ 4.115a.

Renal dysfunction that requires regular dialysis, or 
precludes more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg%; or creatinine more than 8mg%; or markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, is assigned a 100 percent evaluation.  Renal 
dysfunction manifested by persistent edema and albuminuria 
with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion, is assigned an 80 
percent evaluation.

Voiding dysfunction is to be rated based upon the particular 
condition involved such as urine leakage, frequency, or 
obstructed voiding, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence.  When such residuals require the use of an 
appliance or the wearing of absorbent materials, the 
disability is rated based upon the frequency of need to 
change such appliances or pads.  When such changing is 
required less than 2 times a day, a 20 percent rating is 
warranted; when such changing is required 2 to 4 times a day, 
a 40 percent disability rating is in order; when such 
changing is required more than 4 times per day, a 60 percent 
rating is warranted. 38 C.F.R. § 4.115a.  When the 
predominant voiding dysfunction constitutes urinary 
frequency, a 40 percent disability rating is warranted when 
the veteran's daytime voiding interval is less than one hour, 
or he must awake to void five or more times per night. 38 
C.F.R. § 4.115a.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records are pertinently 
negative.  However, an ultrasound in January 1985, 
approximately seven months after he left military service, 
demonstrated a 9 mm. calcification in the right kidney.   

The relevant medical evidence reveals treatment on numerous 
occasions from 1997 to 1999  for the veteran's service-
connected kidney disorder.  Renal ultrasounds and intravenous 
urograms performed during this period confirmed the presence 
of multiple large urinary calculi in the lower pole of the 
right kidney.  In January 1998, the veteran underwent an open 
right pyeloplasty or open kidney surgery for the removal of 
the kidney stones.  Lithotripsy procedures were performed in 
May 1998 and January 1999, and a cytoscopy and removal of 
double J ureteral stent were accomplished in July 1998.  
Subsequent ultrasounds continued to reveal the presence of 
renal stones.

Service connection was granted for kidney stones in the 
January 1999 RO rating decision which forms the basis of this 
appeal.  Although the veteran's service medical records were 
pertinently negative, the RO applied the benefit of the doubt 
rule, 38 C.F.R. § 3.102 (2002).   A 30 percent disability 
rating was assigned; the RO did not find evidence of severe 
kidney impairment.

As noted in the Introduction, the Board remanded this case in 
November 2000 so that a VA examination could be scheduled to 
evaluate the veteran's service-connected kidney disability.  
This was accomplished.  

Of record is the report of a VA examination conducted in May 
2002.  The veteran complained of urinary incontinence, 
increased urinary frequency and urgency and incomplete 
drainage.  He denied any pain upon urination, any problem 
starting urination, recurrent urinary tract infection, 
bladder stones, renal colic or acute renal infection.  It was 
noted that he was not on dialysis and he denied impotence, 
trauma or surgery affecting the penis or testicles.  He 
further denied endocrine or hormone imbalance, infection, 
vascular or blood vessel disease, nerve disease, 
psychological problems, medication or any other treatment 
affecting his sexual function.  Diagnostic tests revealed the 
following levels: BUN 14, creatinine 1.1 and albumin 4.3.  

The examiner found normal renal function and no pathology to 
render a diagnosis with regard to renal dysfunction, voiding 
dysfunction or urinary tract infection.  In reviewing the 
medical records, physical examination and laboratory analysis 
of blood and urine for kidney function, the examiner 
concluded that there was no pathology to render a diagnosis.  
The veteran had normal creatinine with calculated normal 
creatinine clearance.  Furthermore, there was no evidence of 
proteinuria, albuminuria or uremia to suggest anorexia, 
weakness or lethargy related to renal dysfunction.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected kidney stones.  As discussed above, under 
the circumstances here presented, the veteran's disability is 
rated under Diagnostic Code 7509.  The currently assigned 
30 percent rating is the maximum which may be assigned under 
that diagnostic code. 

The contentions on appeal have been considered as set forth 
in the veteran's substantive appeal received in June 1999, as 
well as the October 1999 statement of his representative.  In 
essence, the veteran has referred to symptomatology which he 
attributes to his service-connected kidney stones, including 
urinary incontinence, increased urinary frequency and urgency 
and incomplete drainage.  He therefore urges the Board to 
consider the assignment of a disability rating higher than 
30 percent under different diagnostic criteria.   

Assignment of diagnostic code and schedular rating

The veteran's service-connected kidney stones are currently 
evaluated as 30 percent disabling, the maximum allowed under 
the currently assigned diagnostic code, Diagnostic Code 7809.  
As discussed above, a 30 percent disability rating is 
consistent with a diagnosis of nephrolithiasis manifested by 
recurrent stone formation requiring diet therapy and/or drug 
therapy and/or invasive or non-invasive procedures more than 
two times/year.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran argues that his symtomatology warrants an 
evaluation in excess of the currently assigned rating under 
the provisions of 38 C.F.R. § 4.115a.  

The Board has carefully reviewed the medical evidence of 
record, in particular the very recent VA examination which 
was completed in May 2002. The Board believes that it is 
particularly significant that the May 2002 examination, 
besides being recent, was performed at the Board's request 
for the express purpose of clearly identifying symptomatology 
which are attributable to the service-connected kidney 
stones.  The May 2002 examination revealed normal renal 
function with BUN 14mg% and without evidence of albuminuria 
or uremia to suggest anorexia, weakness or lethargy related 
to renal dysfunction.  In addition, the veteran did not 
present with symptomatology related to renal or kidney 
dysfunction characterized by edema or hypertension.  
Furthermore, with respect to urinary frequency, the veteran 
reported urinating one hour apart, and one to two times 
during the night.

The medical records therefore show that the veteran has a 
disability manifested primarily by the recurrent formation of 
kidney stones and complaints involving urinary-related 
symptomatology.  The May 2002 VA examination shows normal 
renal function and no pathology suggestive of renal 
dysfunction, voiding dysfunction or urinary tract infection.

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the diagnosis rendered 
by the May 2002 examiner, the functions affected by the 
disability, the anatomical localization, as well as the 
symptomatology reported by the veteran, the veteran's kidney 
stones are most appropriately rated under 38 C.F.R. § 4.115b, 
Diagnostic Code 7508 [nephrolithiasis].  Indeed, the May 2002 
VA examination shows a current diagnosis of nephrolithiasis.  

Although the veteran has argued otherwise, the Board finds no 
basis in the evidence to show that he meets the criteria for 
an evaluation in excess of 30 percent under the provisions of 
38 C.F.R. § 4.115a, discussed above.  In that connection, the 
Board has considered the veteran's complaints of urinary 
incontinence, frequency and urgency.  The Board places 
greater weight of probative value on the report of the May 
2002 VA examination, which in essence does not ascribed the 
veteran's reported complaints to his service-connected kidney 
stones.  Although the veteran is competent to report of his 
symptoms, it is well-established that the veteran, as a 
layperson without medical training, is not qualified to 
render medical opinions regarding the etiology of such 
symptoms, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  

Accordingly, after a consideration of the entire record, and 
for the reasons and bases expressed above, the Board 
concludes that a 30 percent rating under Diagnostic Code 7508 
is properly assigned for the veteran's service-connected 
kidney stones.  In the absence of any renal dysfunction 
symptomatology attributable to the service-connected kidney 
stones, a preponderance of the evidence is against the 
veteran's claim, and the benefit sought on appeal is 
accordingly denied.



Extraschedular Rating

The Board notes that the RO, in the October 2002 supplemental 
statement of the case, concluded that an extraschedular 
evaluation was considered but was not warranted.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); see 
also VAOPGCPREC 6- 96.  Since this matter has been 
adjudicated by the RO, the Board will consider the provisions 
of 38 C.F.R. 3.321(b)(1) (2001).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2001).

The evidence does not show that the veteran's disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1).  
Specifically, the record does not demonstrate that the 
veteran has required any recent hospitalization for his 
service-connected disability.  Indeed, following his 
hospitalization in January 1998, there is no evidence of 
anything but outpatient treatment reports and VA medical 
examinations.

Although the veteran has reportedly experienced some 
difficulties related to the performance of employment duties, 
the record does not reveal that his disability has markedly 
interfered with his employment (i.e., beyond that already 
contemplated in the assigned evaluation).  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Indeed, the veteran testified 
during his personal hearing that he is currently maintaining 
gainful employment.  Furthermore, he also indicated that his 
past unemployment was attributable to various other 
"circumstances", including problems related  to his 
service-connected low back strain.  [As was noted in the 
Introduction, in the Board's previous decision a 40 percent 
rating was assigned for that disability.]

The Board also notes that there is, with respect to the 
veteran's disability, no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or 
unusual.  The veteran's examination and medical treatment 
records have been described in detail above, and these 
contain no statement from any examiner that the veteran's 
kidney stone disability is in any way out of the ordinary 
clinically.

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has identified none. Accordingly, an 
extraschedular evaluation is not warranted.

Fenderson considerations

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  As discussed 
above, with regard to initial rating cases, separate ratings 
can be assigned to separate periods of time, based upon the 
facts found - a practice known as "staged ratings."  See 
Fenderson, supra..

The RO, in granting the veteran's claim for compensation 
benefits for kidney stones, assigned the veteran an effective 
date for the grant of compensation benefits of September 16, 
1997.  The question to be answered by the Board is whether 
different disability ratings should be assigned for different 
periods of time after that date.

The Board concludes that at no time since the initial 
effective date of service connection has the disability 
picture presented by the veteran's kidney stones more nearly 
approximated the criteria for an evaluation in excess of 30 
percent.  The veteran has pointed to no evidence which 
indicates that the service-connected disability was 
significantly worse during any particular period.  
Consequently, staged ratings during the appeal period would 
not be appropriate.

ORDER

The claim of entitlement to an increased disability rating 
for service-connected kidney stones is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

